Citation Nr: 1104935	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  99-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 
percent prior to April 15, 2003, and a disability rating greater 
than 40 percent beginning April 15, 2003, for severe lumbar 
paravertebral myositis.

2.  Entitlement to an initial compensable disability rating prior 
to September 8, 2000; a disability rating greater than 10 percent 
from September 8, 2000, to April 15, 2003; a disability rating 
greater than 20 percent from April 15, 2003, to February 11, 
2009; and a disability rating greater than 30 percent beginning 
February 11, 2009, for cervical severe myositis.

3.  Entitlement to an initial compensable disability rating prior 
to September 29, 2008, and a disability rating greater than 10 
percent beginning September 29, 2008, for patellofemoral 
syndrome, right knee.

4.  Entitlement to an initial disability rating greater than 10 
percent for right ankle condition, residual fracture to fibula.

5.  Entitlement to an initial disability rating greater than 10 
percent prior to September 29, 2008, and a disability rating 
greater than 20 percent beginning September 29, 2008, for hip 
pain due to right hip fracture, status post ORIF with residuals.

6.  Entitlement to a disability rating greater than 30 percent 
beginning September 15, 2000, and a disability rating greater 
than 50 percent beginning September 29, 2008, for post-traumatic 
headaches (claimed as status-post head injury).

7.  Entitlement to a total disability rating based on individual 
unemployabilty (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 
1991 and had additional periods of active duty for training 
and/or inactive duty training, particularly from August 1, 1997 
to August 3, 1997.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 RO rating decision which granted 
service connection and a 20 percent rating for severe lumbar 
paravertebral myositis, effective August 4, 1997; granted service 
connection and a noncompensable rating for cervical severe 
myositis, effective August 4, 1997; granted service connection 
and a noncompensable rating for patellofemoral syndrome, right 
knee, effective August 4, 1997; granted service connection and a 
10 percent rating for right ankle condition, residual fracture to 
fibula, effective August 4, 1997; granted service connection and 
a 10 percent rating for hip pain due to right hip fracture, 
status post orif with residuals, effective August 4, 1997; and 
granted service connection for post-traumatic headaches, 
effective August 4, 1997.

By rating decision dated in April 2003, the RO increased the 
Veteran's disability rating for the cervical spine from 
noncompensable to 10 percent, effective September 8, 2000, and 
increased the rating for post-traumatic headaches from 10 percent 
to 30 percent, effective September 15, 2000.  

By rating decision dated in October 2003, the RO increased the 
Veteran's disability rating for the lumbar spine from 20 percent 
to 40 percent, effective April 15, 2003, and increased the rating 
for the cervical spine from 10 percent to 20 percent, effective 
April 15, 2003.

In an August 2004 rating decision, the RO denied entitlement to a 
TDIU. 

In May 2006, the Board denied initial increased ratings for the 
right knee, right ankle, and right hip; remanded the issues of 
entitlement to initial increased ratings for lumbar and cervical 
spine disorders; and granted an initial higher rating of 30 
percent for post-traumatic headaches from August 4, 1977 to 
September 14, 2000.

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  For the limited purposes of that 
appeal, the Veteran was represented by an attorney.

In November 2007, the Court granted a Joint Motion for Remand 
regarding the issues of initial increased ratings for the right 
knee, right ankle, and right hip and an increased rating for 
post-traumatic headaches beginning September 15, 2000.  In the 
interim, it was clarified they there was no intent to appeal the 
issue with regard to an increased rating for post- traumatic 
headaches for the period of August 4, 1997 to September 14, 2000; 
accordingly, the Court dismissed that issue.


In January 2008, the Board remanded the issues of initial 
increased ratings for the right knee, right ankle, and right hip 
and an increased rating for post-traumatic headaches beginning 
September 15, 2000 for further development.

By rating decision dated in November 2008, the RO increased the 
Veteran's disability rating for post-traumatic headaches from 30 
percent to 50 percent; increased the disability rating for the 
right hip from 10 percent to 20 percent; and increased the 
disability rating for the right knee from noncompensable to 10 
percent, all effective September 29, 2008.  

By rating decision dated in April 2009, the RO increased the 
Veteran's disability rating for the cervical spine from 20 
percent to 30 percent, effective February 11, 2009.

While the Veteran's disability ratings have been increased, in 
some instances on several occasions throughout the pendency of 
this claim, the Veteran's appeal for higher ratings remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

The issues of entitlement to service connection for fat 
embolism and entitlement to a compensable disability 
rating for facial scars, were raised by correspondence 
dated in January 2000 but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In correspondence dated in September 2008 the Veteran indicated 
that she was in receipt of Social Security disability benefits 
since May 2007, presumably due to her many service-connected 
disabilities.  However, neither a decision regarding this award 
nor any of the medical records used in the decision are 
associated with the claims file.  The Board finds that there is a 
reasonable possibility that records held by the Social Security 
Administration (SSA) could help the Veteran substantiate her 
claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).  Hence, on remand, efforts to obtain the SSA records must 
be made until the records are either obtained or it is determined 
that the records do not exist or that continuing efforts would be 
futile.  38 U.S.C.A. § 5103A.

Also, the Veteran submitted a VA Form 21-4142 in April 2004 
authorizing VA to obtain private treatment records from Dr. 
D.E.C.L. (beginning April 2004) on behalf of the Veteran.  A 
review of the claims file reveals June 2004 private treatment 
report from Dr. D.E.C.L. regarding the lumbar and cervical spine 
but there are no treatment records dated prior to or after June 
2004 and it appears that VA never made any attempt to obtain 
them.

The Veteran submitted another VA Form 21-4142 in April 2008, this 
time authorizing VA to obtain private treatment records from Dr. 
D.E.C.L. and Dr. R.Z.G. on behalf of the Veteran.  However, 
treatment records from Dr. R.Z.G. are also not part of the record 
and it appears that VA never made any attempt to obtain them.  

Furthermore, a review of the claims file shows VA treatment 
records dated from August 1997 to December 2007.  As it appears 
likely that VA treatment records dated subsequent to December 
2007 are in existence but not yet of record any outstanding VA 
outpatient treatment records should be obtained on remand.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, a review of the record shows that the Veteran initially 
submitted a claim for a TDIU in April 2004 wherein she indicated 
that she was last employed in October 2003.  While the RO denied 
a TDIU by rating decision dated in August 2004, subsequent 
evidence supports the Veteran's claim for a TDIU.  Significantly, 
during a June 2008 VA neurological examination it was noted that 
the Veteran's post-traumatic headaches resulted in "severe 
effects on usual daily activities" and also resulted in "marked 
limitations restricted to acute prostrating episodes."  

A claim for TDIU is not a freestanding claim.  Rather, it is a 
claim for an increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  Such a 
claim may be expressly raised or it may be "reasonably raised by 
the record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a veteran asserts entitlement 
to a TDIU during the appeal of the initial evaluation assigned, 
such as in the present case, the issue is part of the underlying 
claim for an increased initial evaluation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of her claim for higher ratings for 
her many service-connected disabilities.  Although they are 
listed separately on the title page, the issues are not 
independent and must be adjudicated as one claim.  See Rice, 22 
Vet. App. at 455.  In the case of a claim for a TDIU, the duty to 
assist requires that VA obtain an examination which includes an 
opinion on what effect the Veteran's service connected 
disabilities have on her ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  On remand, the RO must also consider 
whether referral for an extraschedular evaluation is necessary.  
38 C.F.R. § 3.321(b) (1); Barringer v. Peake, 22 Vet. App. 242 
(2008).  

Appropriate notice for TDIU should be provided on remand.

When the AMC/RO concludes development, the initial ratings, 
including schedular, extraschedular ratings, and TDIU, including 
schedular and extraschedular consideration, must be readjudicated 
as one claim. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her 
representative appropriate notice with 
respect to the TDIU claim.

2.  Notify the Veteran of the necessity of 
obtaining treatment records from Dr. D.E.C.L. 
and Dr. R.Z.G. and inform the Veteran that 
she may submit these records herself or 
authorize VA to obtain them on her behalf.  
The RO must also include Release and 
Authorization forms so that the RO has the 
authority to obtain these records.

Once the RO receives the signed Release and 
Authorization forms from the Veteran, attempt 
to obtain copies of treatment records from 
Dr. D.E.C.L. and Dr. R.Z.G.  If these records 
are unobtainable, a negative reply must be 
noted in writing and associated with the 
claims file.

3.  Request all outstanding VA treatment 
records dated from December 2007 to the 
present.  If these records are unobtainable, 
a negative reply must be noted in writing and 
associated with the claims folder.

4.  Contact the Social Security 
Administration and obtain any administrative 
decisions and all medical records used in 
adjudicating the Veteran's award of 
disability benefits, Any records obtained 
should be associated with the claims file.  
If these records are unobtainable, a negative 
reply must be noted in writing and associated 
with the claims file.  

5.  Schedule the Veteran for a VA examination 
to obtain an opinion as to whether her 
service-connected disabilities would as 
likely as not preclude gainful employment.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  All necessary tests 
should be conducted.  

The examiner should specifically opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service-connected disabilities 
(lumbar spine, cervical spine, right knee, 
right ankle, right hip, and post-traumatic 
headaches) would render her unable to secure 
and follow a substantially gainful 
occupation (including sedentary employment).

A complete rationale for all opinions must be 
provided. 

6.  After completion of the foregoing, 
readjudicate the disability ratings, 
including schedular, extraschedular, and TDIU 
on the merits.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



